Petition for Writ of Mandamus Denied and Opinion filed July 26, 2002








Petition for Writ of Mandamus Denied and Opinion filed
July 26, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00711-CV
____________
 
IN RE DANIEL WAITE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On July 22, 2002, relator filed a petition for
writ of mandamus in this Court seeking to compel the Hon. Doug Warne, Judge of
the 311th District Court of Harris County, to set aside his order signed July
19, 2002, denying relator=s request for disbursement of funds from the registry of the
court for trial expenses.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002);  see also Tex. R. App. P. 52. 
Included with relator=s petition is an emergency motion for temporary relief
seeking an immediate stay of the trial set for July 30, 2002.  See Tex.
R. App. P. 52.10.
We deny relator=s petition for writ of mandamus and
motion for temporary relief.
 
PER CURIAM
 
 




Petition Denied
and Opinion filed July 26, 2002.
Panel consists of
Chief Justice Brister and Justices Anderson and Frost.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).